Citation Nr: 0100203	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 918 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability evaluation 
for post-traumatic stress disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was denied.  The veteran appealed this decision.

During the pendency of this appeal, service connection was 
awarded for PTSD by means of an April 1999 rating action.  A 
50 percent disability evaluation was assigned effective March 
30, 1998, the date of claim on appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the present case, the veteran submitted VA Form 9, Appeal 
to Board of Veterans' Appeals, in September 1999.  He alleged 
that a complete copy of his treatment records from the VA 
Medical Center (VAMC) in Birmingham, Alabama, had not been 
associated with the claims folder.  He requested that the RO 
obtain these records.  The procurement of such pertinent 
medical reports is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"). 

Additionally, in his September 1999 VA Form 9, the veteran 
indicated that he was in the process of applying for 
disability benefits from the Social Security Administration.  
However, the records pertaining to the veteran's claim for 
Social Security disability benefits as well as the medical 
records relied upon concerning that claim are not presently 
associated with the claims folder.  The duty to assist 
includes the procurement of "relevant records held by any 
Federal department or agency that the claimant adequately 
identified and authorizes the Secretary to obtain."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ______ (2000) (to be codified at 38 
U.S.C. § 5103A). 

Accordingly, for the reasons set forth above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who treated the veteran 
for PTSD since July 1999.  Additionally, 
the RO should associate a complete copy 
of the veteran's VA treatment reports 
from the Birmingham VAMC.  After securing 
the necessary release(s), the RO should 
obtain these records.

2.  Additionally, the RO should obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



